PER CURIAM.
The appellant Maislish has prosecuted his appeal .in the instant care pro se albeit he was represented by counsel at his trial in the court below. We have examined the complete record presented in the court below with care and on that record can find no reason why the judgment of conviction should be set aside.
In his brief in this court, and for the first time, the appellant contends that he'is entitled to release under the doctrine of McNabb v. United States, 318 U.S. 332, 63 S.Ct. 608, 87 L.Ed. 819, and kindred decisions. In the court below, however, he took no step to quash the indictment or for any other relief which might be based upon the McNabb case or raise the point that he had been illegally questioned or detained. The United States has answered the allegations made by him in this court on this score by affidavits of agents of the Federal Bureau of Investigation who brought the appellant to justice. This court may not now consider either the allegations of the appellant in this connection or the answers set out in the affidavits of the FBI. The plaintiff may, if he sees fit, make application for an appropriate writ to a United States district court.
Accordingly the judgment of conviction will be affirmed without prejudice to the right of the defendant to apply to a United States district court for such writ as he may deem appropriate in the premises.